Connor, J.,
concurring. I concur in the conclusion reached by the Court in this case. I do not think that the defendant can make the attempted discrimination between its customers. I am further of opinion that upon the whole evidence it does not sufficiently appear that the plaintiff knew of the rebate allowed, or that it was given that publicity which the law requires to make it uniform and open to all persons engaged in shipping. There are views either expressed or intimated in the opinion in respect to questions which I do not feel called upon to express any opinion. They appropriately belong to another sphere of discussion. I simply concur in the decision of the question presented by the plaintiff’s exceptions, and think there should be a new trial.
Walker, J. I concur in this concurring opinion.